  Case 15-25819         Doc 77     Filed 11/13/18 Entered 11/13/18 11:53:20              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-25819
         DERRICK L NELSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/29/2015.

         2) The plan was confirmed on 12/01/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/13/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $43,914.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-25819      Doc 77     Filed 11/13/18 Entered 11/13/18 11:53:20                       Desc Main
                                  Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor            $37,680.00
       Less amount refunded to debtor                         $128.61

NET RECEIPTS:                                                                                 $37,551.39


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,410.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,673.55
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,083.55

Attorney fees paid and disclosed by debtor:               $590.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal      Int.
Name                             Class    Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN EXPRESS             Unsecured          143.00         59.11            59.11          59.11       0.00
Bank of America              Unsecured            0.00           NA               NA            0.00       0.00
BAYVIEW LOAN SERVICING       Secured        96,845.00     97,234.78              0.00           0.00       0.00
CAVALRY SPV I LLC            Unsecured       1,136.00       1,128.04         1,128.04      1,128.04        0.00
CHASE CC                     Unsecured       8,783.00            NA               NA            0.00       0.00
CHASE CC                     Unsecured       9,670.00            NA               NA            0.00       0.00
COOK COUNTY TREASURER        Secured               NA            NA               NA            0.00       0.00
FEDERAL NATIONAL MTG ASSOC   Secured        50,090.00     50,331.07        50,331.07            0.00       0.00
FEDERAL NATIONAL MTG ASSOC   Secured               NA          37.21            37.21          37.21       0.00
IL DEPT OF REVENUE           Priority        4,639.00       2,799.03         2,799.03      2,799.03        0.00
IL DEPT OF REVENUE           Unsecured             NA         578.48           578.48        578.48        0.00
INTERNAL REVENUE SERVICE     Unsecured             NA     23,200.25        23,200.25      23,200.25        0.00
INTERNAL REVENUE SERVICE     Priority       23,175.00            NA               NA            0.00       0.00
MIDLAND FUNDING              Unsecured          168.00        207.08           207.08        207.08        0.00
NEW PENN FINANCIAL LLC       Secured               NA         282.82           282.82        282.82        0.00
NEW PENN FINANCIAL LLC       Unsecured      25,390.00            NA               NA            0.00       0.00
NEW PENN FINANCIAL LLC       Secured        65,000.00     90,736.93        90,736.93            0.00       0.00
PNC BANK                     Unsecured            0.00           NA               NA            0.00       0.00
PRA RECEIVABLES MGMT         Unsecured       4,303.00       4,175.82         4,175.82      4,175.82        0.00
SHELIA SHAVERS               Unsecured             NA    500,000.00              0.00           0.00       0.00
SHELIA SHAVERS               Unsecured             NA    500,000.00              0.00           0.00       0.00
SHELIA SHAVERS               Unsecured             NA    500,000.00              0.00           0.00       0.00
TARGET                       Unsecured           71.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-25819         Doc 77      Filed 11/13/18 Entered 11/13/18 11:53:20                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $141,068.00              $0.00              $0.00
       Mortgage Arrearage                                   $320.03            $320.03              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                         $141,388.03            $320.03              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $2,799.03          $2,799.03              $0.00
 TOTAL PRIORITY:                                          $2,799.03          $2,799.03              $0.00

 GENERAL UNSECURED PAYMENTS:                             $29,348.78         $29,348.78              $0.00


Disbursements:

         Expenses of Administration                             $5,083.55
         Disbursements to Creditors                            $32,467.84

TOTAL DISBURSEMENTS :                                                                      $37,551.39


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/13/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
